Citation Nr: 1036725	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the RO.  The RO 
reopened the Veteran's claim on appeal, but denied it on the 
merits.

The matter was previously before the Board in January 2009, 
wherein the Board reopened the Veteran's claim and also denied it 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001)( "Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen the 
claims, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement to 
service connection on the merits.")  

The Veteran appealed the denial of his claim to the United States 
Court of Appeals for Veteran's Claim (Court).  In a November 2009 
Joint Motion for Remand, the Court vacated that portion of the 
January 2009 Board Decision that denied service connection for 
PTSD.  The claim has been returned to the Board to follow the 
instructions set forth in the Joint Motion for Remand. 

The Veteran submitted additional evidence to the Board in August 
2010.  He waived initial RO consideration of the newly submitted 
evidence and as such, it was considered in preparation of this 
Remand.  38 C.F.R. § 20.1304(c).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the November 2009 Joint Motion for Remand, additional 
evidentiary development is necessary prior to appellate 
disposition of the Veteran's claim for PTSD.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded for action as described below.

Establishing service connection for PTSD requires the following: 
 (1) medical evidence showing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the result 
of traumatic events that occurred while he was on active duty 
service, to include the following:  subject to enemy fire while 
flying in helicopters delivering "top secret crypto material;" 
on the night he landed in Vietnam, September 2, 1966, his base 
was subjected to enemy fire; performing search and rescue 
missions; and he flew into Batko delivering messages under enemy 
fire. 

These stressors were compiled from statements and testimony of 
the Veteran.  VA outpatient treatment records contain diagnoses 
of PTSD based on the reported military stressors as well as a 
reported history of childhood abuse. 

In the Joint Motion for Remand, it was noted that the Board 
failed to undertake any additional development to obtain 
potential records of an incident involving the 1th Brigade in or 
around the area of Batko as indentified by the Veteran in his 
November 2008 Board hearing. (BVA Transcript at 9).  

The Board notes the Veteran submitted a Historical Summary of the 
124th Signal Brigade for 1966.  He placed check marks on numerous 
pages to identify small arms fire, explosions, sniper fire, 
grenades, rocket fire, mortar fire, engaging the enemy, a 
helicopter shot down, enemy activity, suspected enemy activity, 
enemy in sight and enemy infiltration.  However, there was no 
indication in these records that the Veteran was present at any 
of the indentified occurrences.

To date the Veteran's stressors remain unverified.  Upon Remand, 
a formal request should be made to the United States Army and 
Joint Services Records Research Center (JSRRC) to assist in 
verifying the reported in-service stressors.  38 U.S.C.A. § 5103A 
(b) (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Finally, even assuming a stressor is verified by JSRRC, there is 
some question (as discussed above) as to whether there is a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)), and as to the sufficiency of 
the stressor upon which a PTSD diagnosis can be based.  

Therefore, the Veteran should be afforded a VA examination and 
the examiner should be asked whether the Veteran has an acquired 
psychiatric disability, including PTSD, due to a potentially 
verifiable stressor.  

Ongoing VA medical records pertinent to the issue should also be 
obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any VA medical 
records pertinent to the issue.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  

2.  The Veteran should be provided another 
opportunity to itemize and provide specific 
information regarding the stressor events 
he alleges occurred in service: subject to 
enemy fire while flying in helicopters 
delivering "top secret crypto material;" 
on the night he landed in Vietnam, 
September 2, 1966, his base was subjected 
to enemy fire; performing search and rescue 
missions; and he flew into Batko delivering 
messages under enemy fire.   He should be 
asked to identify specific dates (within a 
60 day period), locations and any 
additional unit numbers to which he may 
have been assigned.  

3.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the Veteran's alleged 
service stressor (or stressors).  This 
summary must be prepared regardless whether 
the Veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the Veteran's DD Form 
214 and other service personnel records 
should be sent to the JSRRC with a request 
for any verifying evidence.  

4.  Thereafter, the Veteran should undergo 
an additional VA psychiatric examination to 
clarify whether he has PTSD related to a 
stressor during service or any other 
incident of military service as opposed to 
a history of childhood abuse.  The RO must 
specify for the psychiatrist the stressor 
or stressors which it has determined that 
the Veteran was exposed to in service and 
the examiner must be instructed to consider 
only those stressors in determining whether 
the Veteran has PTSD.  

All indicated tests and studies should be 
performed, and all clinical findings should 
be reported in detail.  It is essential 
that the claims file be provided to the 
psychiatrist for review in conjunction with 
the examination, together with a copy of 
this remand.  

The examination report is to reflect 
whether such a review of the claims file 
was made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should identify 
the independently verifiable in- service 
stressor(s) supporting the diagnosis.  If 
an acquired psychiatric disorder other than 
PTSD is diagnosed, the examiner should 
state whether it is at least as likely as 
not related to the Veteran's active 
military service.  Adequate reasons and 
bases for any opinion rendered must be 
provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655. 

6.  After all indicated development has 
been completed to the extent possible, the 
RO should readjudicate the claim in light 
of all the evidence of record.  If any 
benefits sought on appeal remain denied, 
the Veteran and any representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate time 
period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

